January 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          ESTATE OF SCOTT GREGORY SUMMERS, DECEASED

                     ________________________________

      This cause, an appeal from the judgment in favor of Gregory Lance
Summers, signed June 18, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order Kathleen Martorell Marden to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.